DETAILED ACTION
“A High Pressure Barrel”

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and
(C)    the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word "means" (or "step") in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word "means" (or "step") in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted 
If claim limitations in this application that use the word "means" (or "step"), they are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, if claim limitations in this application that do not use the word "means" (or "step"), they are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action
.
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Claim 6 is missing.
For purposes of examination, misnumbered claims 7-12 have been renumbered 6-11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yunpeng (CN 203051298) in view of Yang et al. (hereinafter “Yang”) (CN 201347922). 
Regarding claim 1, Yungpeng discloses a high-pressure piston-cylinder assembly (fig. 1), comprising:
a cylinder (fig. 1) comprising a cylindrical chamber (see an area where and element (5) and a piston (6) are located in figure 1) and two or more sections (4) which are longitudinally stacked and joined to form the cylinder that surrounds circumferentially at least a portion of the cylindrical chamber (fig. 1);
a piston (6) configured for moving in and along the cylinder; and a base (1) configured for being coupled with the cylinder to provide mechanical support to the cylinder (fig. 1);
Yunpeng does not expressly disclose:  
wherein the piston comprises a piston sealing block at a lower end of the piston and a first sealing member configured to tightly encircle the piston sealing block for providing sealing function to the piston-cylinder assembly; and

Yang can be applied to teach a high-pressure piston-cylinder assembly (fig. 1) including a piston comprises a piston sealing block (6) at a lower end of the piston (fig. 1)  and a first sealing member (8) configured to tightly encircle the piston sealing block for providing sealing function to the piston-cylinder assembly; and
a base (4) has a cylindrical sealing block (see a portion where an element (8) is located in figure 1) protruded from the base and a second sealing member (8) configured to tightly encircle the cylindrical sealing block for providing sealing function to the piston-cylinder assembly.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the piston and the base of Yunpeng to include a piston sealing block at a lower end of the piston and a first sealing member configured to tightly encircle the piston sealing block for providing sealing function to the piston-cylinder assembly; and a cylindrical sealing block protruded from the base with a second sealing member configured to tightly encircle the cylindrical sealing block for providing sealing function to the piston-cylinder assembly, as taught by Yang, to achieve a high strength, strong bearing ability, high safety, long service life and low use cost (see abstract).
Regarding claim 2, the high-pressure piston-cylinder assembly of claim 1, Yunpeng discloses wherein each of the sections (4) includes one channel (see an opening in the middle of the section for the piston (6) to be inserted therethrough) extending substantially along a 
Regarding claim 7, the high-pressure piston-cylinder assembly of claim 1, Yunpeng discloses wherein each of the two or more sections (4) comprises a solid ring (fig. 1) having an inner diameter equal to an outer diameter of the cylindrical chamber (fig. 1).

Claims 3, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yunpeng and Yang, in view of Chang (US 2012/0216673 A1).  
Regarding claim 3, the high-pressure piston-cylinder assembly of claim 1, modified Yunpeng discloses the invention substantially as claimed as set forth above. Yunpeng discloses the cylinder comprises an opening (see fig. 1 of Yunpeng) for allowing insertion of the piston sealing block. Yunpeng does not expressly disclose the opening is rounded or chamfered, Chang can be applied to teach a cylinder (1) having opening that is rounded at an end, a piston block (6) has round edge, and a seal block (4) also has a rounded edge (fig. 1) for easing inserting of the piston and seal block into the opening of the cylinder. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the piston and the cylinder opening of Yunpeng to have rounded edge, as taught by Chang, for easing inserting of the piston into the opening.
Regarding claims 5 and 6, modified Yunpeng discloses the first sealing member and the second sealing member having sealing ring (see element (8) in fig. 1 of Yang). Yunpeng does not disclose the sealing ring is the type of helical coiled sealing ring structure. Chang teaches the use of helical coiled sealing ring structure (fig. 1) in a hydraulic cylinder for providing higher .

Allowable Subject Matter
Claims 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
Claim 8 is allowed because the art of record, considered alone or in combination, neither anticipates nor renders obvious the high pressure piston cylinder assembly comprising… each of the two or more sections further comprises a coil of wire having a winding height equal to or smaller than a thickness of the solid ring; and the solid ring is encircled radially with a coil of wire having a winding height equal to or smaller than a thickness of the solid ring, in combination with the rest of the claimed limitations.
Claim 11 is allowed because the art of record, considered alone or in combination, neither anticipates nor renders obvious the high pressure piston cylinder assembly comprising… the primary cylindrical unitary structure is encircled with the secondary solid rings to form a multiple-layer cylindrical structure; wherein the secondary solid rings are positioned longitudinally in an interdigital way with respect to the primary solid rings such that gaps formed between the primary solid rings are covered and sealed by the secondary solid rings, in combination with the rest of the claimed limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed on the attached PTO 892 are cited to show various pressure cylinders having a moveable piston.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T NGUYEN whose telephone number is (571)272-4520.  The examiner can normally be reached on Mon-Fri 8:30am-6pm - second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisors, SHELLEY SELF can be reached on 571-272-4524 and ADAM EISEMAN can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


JIMMY T. NGUYEN
Primary Examiner
Art Unit 3725



/JIMMY T NGUYEN/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        February 13, 2021